This is an appeal from the judgment of the district court of Logan county in an action wherein plaintiff in error was plaintiff. Plaintiff in error has served and filed his briefs in this cause as required by the rules of this court. The defendants in error have failed to file any brief or to offer any excuse for failure to do so. We have examined the brief of plaintiff in error, and the assignments of error are reasonably supported by the authorities cited therein. Under the oft-repeated holding of this court, we are not required to brief a case on behalf of defendant in error, or to search the record to find some reason why the judgment should be sustained. Home Savings Bank v. Oklahoma State Bank,51 Okla. 368, 151 P. 1044; Love Motor Co. v. Croskell, 141 Okla. 139,284 P. 297. The judgment of the trial court is reversed and the cause remanded for new trial.
Note. — See 2 R. C. L. 176; R. C. L. Perm. Supp. p. 360.